DETAILED ACTION
Response to Amendment
A Reply was filed 30 June 2022.  Claims 1-9 and 21-31 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112(b) 
Claims 1-9 and 21-31 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1
It remains unclear whether a “connection” is a flow line (pipe) or any structure (e.g., valves, flanges, supports, steam generator, etc.) that can be connected to a reactor.  Claim 6 indicates that a “connection” can be other than a line (pipe).  The claim is incomplete because it does not recite the structure that enables the heat exchanger to be connected “between” the first and the second connections.  It is unclear how the heat exchanger is connected “between” the first and the second connections.  The claim is further incomplete because it does not recite the structure that enables the pump to be “connected to” the second connection.  It is unclear how the pump is “connected to” the second connection, especially since most components of a nuclear reactor are inherently “connected to” each other.  The claim recites numerous unrelated elements. 
A nuclear reactor comprises many (metal) components (e.g., core, vessels, pipes, etc.) and parts which inherently exchange heat, and thus constitute a “heat exchanger”.  It is unclear how the structure of the recited heat exchanger differs from these many components and parts. 
The relationship between the pump and heat exchanger is unclear.  The phrase “the pump is configured to . . . allow circulation of reactor coolant in a second direction opposite of the first direction through the heat exchanger” is unclear.  For example, it is unclear how the pump can affect (second direction) flow through a distant heat exchanger, especially without intermediate structure.  Structural cooperative relationships of elements is missing.  
The subject matter of claim 1 is defined by an intended result to be achieved instead of by structural features which cause the result.  The recited function does not follow from recited structure.  For example, the recited function relies on non-recited features (e.g., nuclear reactor, coolant, flow directions, etc.).  None of a nuclear reactor, coolant, or flow directions are positively recited, yet the claim depends on them.  A “nuclear reactor” isn’t positively recited until claims 25 and 27.  Claim 1 as best understood appears to be incomplete because it omits structural cooperative relationships of elements which allow for the intended result.  The claim appears to be a hodgepodge of unrelated elements.  The confusing and unclear claim would not allow the public to be sufficiently informed of what would constitute infringement.
Also, most components of a nuclear reactor are inherently connected to each other, either directly or indirectly.  Thus, use of the terms “connect”, “connected”, and “connection” in the claim (in the absence of specific connection structure) appear to provide little patentable weight. 
Also, the claim does not define what structure constitutes a “nuclear reactor”.  Thus, the claim allows for a “nuclear reactor” to be a core, a pressure vessel, etc.
Claim 4
The phrase “a recirculation loop connecting to and running in parallel with the second connection” is unclear.  “Parallel” normally indicates a straight line, whereas a ”loop” normally indicates a circular (non-straight) line.  It is unclear how a “loop” can be “in parallel” with another element, especially if it is connected to said element (which is the current situation).  At best, a part of a recirculation loop may be in parallel with a pipe line, but not the entire loop.
Claim 5
It is unclear how the valves relate to the other elements.  It is unclear how the valves allow “forced circulation”.  A conventional valve doesn’t provide any “force”. 
Claim 6
Claim 6 is defined by an intended result to be achieved instead of by structural features which cause the result.  Neither a nuclear reactor nor an ICS are positively recited, yet the claim depends on them.  The claim is incomplete because it omits structural cooperative relationships of elements which allow for the intended result.
Also, it is unclear how merely adding adjectives to call a line a “supply line” or a “condensate return line” imparts patentable weight to the claim. 


Claim 8
The phrase “the pump is the only active component of the system” is unclear, since this feature is already inherent in claim 1.  Claim 1 indicates that the “system” merely includes components that comprise two connections, a heat exchanger, and a pump.  Of these components, the skilled artisan would recognize that the pump is the only active component (i.e., has a moving part).  Thus, it is unclear how claim 8/1 further limits the structure of claim 1. 
Claim 21
The phrase “the ICS submerged in an ICS pool” lack proper antecedent basis. 
Claim 25
The phrase “the heat sink” lack proper antecedent basis. 
Claim 29
It is unclear how valves can create coolant loops.  A coolant loop contains more structure (i.e., piping, etc.) than just a valve.  A valve may be a part of a coolant loop but it does not create it. 

Claim Rejections - 35 USC § 103
Claims 1-4, 7-8, 27, and 31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Ageron (US 3,285,824) in combination with Tratz (US 4,136,644).
Claims 1-3, 8, and 31
Ageron discloses (e.g., Figure 1) a system for a nuclear reactor.  A heat exchanger (27) is connected between a first connection (upper line “A”) and a second connection (lower line “A”).  A pump (26) is configured to force circulation of coolant in a first direction (upward) through the heat exchanger.  
Ageron appears to be silent with regard to the internal structure of the heat exchanger.  Nevertheless, Tratz shows that it is well known in the art to have a nuclear reactor heat exchanger comprise tubes (6) forming U-shaped loops (e.g., Figure 1).  Tratz‘s heat exchanger can be used to cool a nuclear reactor.  The heat exchanger can also be used to generate useful steam (e.g., steam for a turbine).  The heat exchanger is connected to a nuclear reactor pressure vessel and a pump (col. 1, lines 28-32).  In the heat exchanger, reactor coolant enters at inlet (2), flows through the tubes (6), and then exits at outlet (3).  While in the tubes, the reactor coolant circulates in opposite directions through the heat exchanger (Figure 1).  That is, Tratz‘s pump allows reactor coolant in the heat exchanger to circulate in a second direction opposite of a first direction.
Modification of Ageron to have included the heat exchanger structure suggested by Tratz to provide cooling for Ageron’s nuclear reactor would have been obvious to one of ordinary skill in the art.  The result of the modification would have been predictable to the skilled artisan. 
It should also be understood that claim 1 is so broad as to allow for feedwater to Tratz’s heat exchanger feedwater inlet (4) to constitute a “reactor coolant” since it is part of a nuclear reactor system.  This feedwater enters at inlet (4) and flows to the outlet (14).  This reactor coolant flows upward in a direction opposite to the downward direction which reactor coolant flows in tubes (6).  Thus, in this arrangement Tratz‘s pump further allows reactor coolant in the heat exchanger to circulate in a second direction opposite of a first direction.
Claim 4
Ageron discloses a recirculation loop (e.g., line including component 13).
Claim 7
Tratz‘s heat exchanger tubes are submerged in a heat sink.
Claim 27
The modified Ageron discloses that at least part of the pump (26) is below a top of the nuclear reactor and the main steam leg (lower line “A”), and above a bottom of the nuclear reactor. 

Claims 1, 4-5, 7-9, 27, and 30-31, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2020/0072087) in combination with Kim (KR 10-1072803 B1).
In order to avoid confusion, Kim (US 2020/0072087) (cited via IDS) will be referred to herein as “Kim-US”, whereas Kim (KR 10-1072803 B1) (cited via IDS) will be referred to herein as “Kim-KR”.
Claims 1 and 8
Kim-US discloses a discharge pipe (122) and a return pipe (160) connected to an external reactor vessel cooling section (120).  A condensation heat exchanger (140) is configured to perform heat exchange with fluid discharged from a power production section (130).  A feedwater pump (158) is connected to a condensate pipe (156) for feedwater to be supplied into the return pipe (160).  Note paragraphs 86, 118, 127, and Figure 1A.
Kim-US appears to be silent with regard to whether the pump (158) is configured to force circulation of coolant in a first direction through the heat exchanger and allow circulation of coolant in a second direction opposite of the first direction through the heat exchanger.  
Nevertheless, Kim-KR shows that it is well known in the art to force circulation of coolant in a first direction through a heat exchanger, and allow circulation of coolant in an opposite second direction through the same heat exchanger.  Kim-KR discloses a preheating arrangement for a system of a nuclear reactor (e.g., Figure 3).  A system water recovery pipe (130) (e.g., a first connection) is connected to form a detour in a system water supply route.  The water recovery pipe (130) is connected between a heat exchanger (15) and a circulating tank (21).  A valve (131) starts or blocks a forced circulation for preheating and is provided on the recovery pipe (130).  A preheating fluid supply pipe (120) (e.g., a second connection) includes a pump (121).  With the fluid supply pipe (120) and the water recovery pipe (130), the heat exchanger (15) cause a preheating fluid and system water to have a phase change (condensation) to form a flow path to circulate.  The pump (121) is configured to force (via pipe 120) circulation of coolant in a first (downward) direction through the heat exchanger (15), and also allow circulation of coolant in an opposite second (upward) direction through the heat exchanger (15).  Kim-KR discloses that preheating of water and nuclear reactor components is conventional in the art, especially to shorten startup time. 
The skilled artisan would understand that Kim-KR’s preheating arrangement can be applied to other heat exchangers associated with a nuclear reactor.  Modification of Kim-US to have included the preheating arrangement suggested by Kim-KR for preheating water and components associated with the condensation heat exchanger (140) in Kim-US’s nuclear reactor would have been obvious to one of ordinary skill in the art.  As a result, a pump would allow coolant in Kim-US’s heat exchanger (140) to circulate in a second direction opposite of a first direction.  The result of the modification would have been predictable to the skilled artisan.
Claims 4-5
Kim-KR discloses a recirculation loop (120) with a valves (122, 131), which would be included in the modified Kim-US.
Claim 7
Kim-US’s heat exchanger tubes are submerged in a heat sink (140).
Claim 9
Kim-KR discloses that the first and second connections include valves (23, 131, 24, 122), which would be included in the modified Kim-US.
Claim 27
The skill artisan would understand that Kim-KR’s preheating system can be provided at different locations in a nuclear reactor system, depending on nuclear plant design and/or available space.  Modification of Kim-US to have included the preheating system with the pump below a top of the nuclear reactor and the main steam leg and above a bottom of the nuclear reactor to meet a particular nuclear plant design and/or available space would have been obvious to one of ordinary skill in the art. 
Claim 29
Kim-KR discloses a plurality of valves (23, 131, 24, 122, 32, 34), which would be included in the modified Kim-US.  Coolant loops are not positively recited. 

Claim 30
Kim-KR discloses a recirculation line (120) with a valve (122), which would be included in the modified Kim-US.  Flow is in one direction in line (12).  Hence, providing the valve (122) as check valve is within the skill of the artisan, and obvious to one of ordinary skill in the art.
Claim 31
Kim-KR discloses that the second connection (120) has a vertical segment (e.g., Figure 3), which would be included in the modified Kim-US.

Objection to the Title
The Title was amended on 30 June 2022.  The new Title is objected to because it ends with “during”, and thus is missing words (e.g., “decay heat removal”).  The following Title is suggested:  
“Dual-mode heat removal system that allows first direction natural circulation flow through a heat exchanger during nuclear reactor emergency cooling and allows opposite direction forced flow through the heat exchanger during decay heat removal”. 

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  The examiner respectfully disagrees with Applicant's arguments regarding the 35 U.S.C. 112(b) rejections.  Applicant’s arguments with respect to the prior art rejections have been considered but are moot because of the new prior art rejections. 

Additional Comment
Below is an amended claim 1 (clean version) presented for Applicant’s consideration.

Claim 1. (For Consideration) A heat removal system for a nuclear reactor, comprising: 
a reactor vessel containing a nuclear core;
a coolant loop comprising a steam line, a feedwater line, and a heat exchanger, 
wherein the heat exchanger is connected between the steam line and the feedwater line, 
wherein the heat exchanger includes at least one element configured to transfer heat from a coolant to a heat sink,
wherein the steam line is connected to the reactor vessel,
wherein the steam line is configured to allow energetic coolant to flow from the reactor vessel to the heat exchanger,
wherein the feedwater line is connected to the reactor vessel,
wherein the feedwater line includes at least one valve, 
wherein with the at least one valve includes an open position and a closed position,
wherein with the at least one valve in the open position, coolant is allowed to flow through the feedwater line from the heat exchanger to the reactor vessel,
wherein with the at least one valve in the closed position, coolant is prevented from flowing through the feedwater line from the heat exchanger to the reactor vessel,
wherein with the at least one valve in the open position, the coolant loop is configured to allow natural circulation of coolant in a first direction that flows from the reactor vessel, through the steam line, then through the heat exchanger, then through the feedwater line, and then back into the reactor vessel;
a bypass flowpath,
wherein an input end of the bypass flowpath is connected to the feedwater line between the at least one valve and the reactor vessel,
wherein the bypass flowpath is configured to receive coolant from the reactor vessel at the input end,
wherein an output end of the bypass flowpath is connected to the feedwater line between the at least one valve and the heat exchanger,

wherein the bypass flowpath includes a plurality of valves, 
wherein when the plurality of valves are open then coolant is allowed to flow through the bypass flowpath,
wherein when the plurality of valves are closed then coolant is prevented from flowing through the bypass flowpath;
a pump in the bypass flowpath,
wherein the pump is configured to drive coolant in a direction away from the reactor vessel and towards the heat exchanger,
wherein with the plurality of valves open and the at least one valve in the closed position, the pump is operable to drive coolant received from the reactor vessel in an opposite direction that flows through the bypass flowpath from the input end to the output end, then through a part of the feedwater line to the heat exchanger, then through the heat exchanger to the steam line, and then through the steam line to the reactor vessel;
wherein the system allows first direction natural circulation flow through the heat exchanger in a first cooling mode and also allows opposite direction forced flow through the heat exchanger in a second cooling mode.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Prosecution on the merits is closed.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

RCE Eligibility
Since prosecution is closed, this application is now eligible for a request for continued examination (RCE) under 37 CFR 1.114.  Filing an RCE helps to ensure entry of an amendment to the claims and/or the specification.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s).  While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims.  See MPEP 2141.02 (VI).

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.


/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303


/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646